Citation Nr: 1501502	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-29 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.

2.  Entitlement to compensation under 38 U.S.C.A § 1151 for residuals of ulnar nerve exploration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1993 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and August 2010 rating decisions of the VA Regional Office (RO) in Houston, Texas.  

In January 2012 and October 2014 the Veteran testified at hearings conducted before a Decision Review Officer and the undersigned, respectively.  Transcripts of both hearings have been associated with the claims file.

At the October 2014 hearing, the Veteran submitted new evidence, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2014).  

The issue of compensation under 38 U.S.C.A. § 1151 for residuals of ulnar nerve exploration being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had a chronic right hand disorder other than the service-connected lower ulnar nerve cubital tunnel syndrome of the right upper extremity at any time since filing his claim for compensation.



CONCLUSION OF LAW

A right hand disorder other than the service-connected lower ulnar nerve cubital tunnel syndrome of the right upper extremity was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in April 2009 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured an examination in furtherance of his claim.  A pertinent VA examination was obtained in June 2012.  38 C.F.R. § 3.159(c)(4).  The examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder. The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

The Veteran contends that he has a right hand disorder related to an in-service injury.  In an August 2012 rating decision, the RO granted service connection for lower ulnar nerve cubital tunnel syndrome of the right upper extremity as a result of an in-service right upper extremity injury.  Accordingly, this analysis will focus on a right hand disorder other than the already service-connected ulnar nerve disability.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's May 1993 enlistment examination showed normal upper extremities.  In May 1993 and October 1993 reports of medical history, he denied symptoms such as broken bones; arthritis, rheumatism or bursitis; and bone, joint or other deformity.  A March 1997 record shows that the Veteran complained of pain in his right arm after striking his elbow on a ladder.  He was initially diagnosed with a contusion and secondary muscle sprain.  Follow-up records in April 1997 and May 1997 showed right hand complaints.  One of the April 1997 records indicates that it was thought the Veteran had a possible fracture; however, X-rays that same month showed no evidence of a fracture and were normal.  A June 1997 examination again revealed normal upper extremities.  In his report of medical history, he again denied symptoms such as broken bones; arthritis, rheumatism or bursitis; and bone, joint or other deformity.  There is no evidence in the Veteran's STRs that he fractured his right hand or that he had any chronic right hand disorder in service.  

According to post-service treatment records, the Veteran complained of a hurt right fifth finger with mild deviation in February 2007.  A June 2007 record shows that the Veteran complained that his right hand hurt and his right little finger stuck out. He reported having an in-service fracture.  The Veteran reported having soreness for one and a half years, which then subsided.  He reported having no symptoms for five to six years.  The record shows that X-rays in February 2007 and that day were normal except for RSF abduction position.  He was diagnosed with right hand pain secondary to old fracture.  An April 2009 record reveals that the Veteran reported having right hand pain related to a fracture in service.  X-rays of the right hand in June 2009 were reportedly normal; an MRI of the wrist in January 2010 and X-rays of the wrist in February 2010 both showed no significant abnormality.  The Veteran's post-service treatment records do not show any chronic right hand disorder other than the service-connected ulnar nerve disability.

At his January 2012 hearing, the Veteran testified that his residuals from the in-service injury included numbness and pain.  January 2012 Hearing Transcript (H.T.) at 7-8.

The Veteran was afforded a VA examination in June 2012.  He was diagnosed with no fracture found in right hand.  However, he was diagnosed with lower ulnar nerve cubital tunnel syndrome of the right upper extremity, which the examiner attributed to his in-service March 1997 injury.

In his October 2012 substantive appeal, the Veteran reported that his "finger was never fractured at any point."  He reported that the injury was nerve damage.  

At his October 2014 hearing, the Veteran testified that he fractured his finger as a result of the in-service injury.  October 2014 Hearing Transcript (T.) at 3.  He testified that he had pain and nerve damage as a result.  Id.

Based on a review of the evidence, the Board concludes that service connection for  a right hand disorder is denied.  Although the Veteran had in-service complaints following an injury, a current chronic right hand disorder other than the service-connected ulnar nerve disability has not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a right hand disorder other than the service-connected ulnar nerve disability during the appeal period.  

The Veteran is competent to report having right hand symptomatology.  However, notwithstanding the Veteran's contentions, the evidence of record does not show a right hand disorder other than the right ulnar nerve disability.  The August 2012 rating decision that granted service connection for lower ulnar nerve cubital tunnel syndrome of the right upper extremity assigned a 30 percent rating for this disability.  The rating decision shows that the 30 percent rating took into account the Veteran's complaints of pain and numbness.  To the extent that the Veteran has reported having right hand pain and numbness, such symptomatology has been evaluated with his service-connected ulnar nerve disability.  In this case, the June 2012 VA examiner, after interviewing the Veteran and reviewing his records, as well as conducting a thorough examination, failed to diagnose the Veteran with a right hand disorder other than the ulnar nerve disability.  As such, the evidence warrants against a finding that the Veteran has a currently diagnosed right hand disorder aside from the already service-connected ulnar nerve disability.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a right hand disorder other than the lower ulnar nerve cubital tunnel syndrome of the right upper extremity falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for a right hand disorder in April 2009 has a disorder other than the service-connected ulnar nerve disability been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right hand disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a right hand disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).


ORDER

Entitlement to service connection for a right hand disorder is denied. 


REMAND

Regrettably, a remand is necessary for the remaining issue on appeal.  The Veteran contends that he has additional disability as a result of ulnar nerve exploration surgery on March 31, 2010.  Post-operative records dated March 31, 2010, show that following the exploratory surgery, the Veteran developed swelling and pain, consistent with a hematoma.  He had additional surgery in which a hole in the ulnar artery was discovered and repaired.  As no examination has been obtained to determine whether the hole in the ulnar artery was the result of fault in VA in performing the exploratory surgery, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Audie L. Murphy Memorial VA Medical Center and from any private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination in connection with his claim for compensation under 38 U.S.C.A. § 1151.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

After examining the Veteran and reviewing the claims file, the examiner should opine as to the following:

A) Is it more likely than not (i.e., greater than 50% probability), less likely than not (i.e., less than 50% probability), or as likely as not (i.e., 50% probability) that the hole in the ulnar artery incurred during exploratory ulnar nerve surgery on March 31, 2010, is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  

B) Is it more likely than not, less likely than not, or as likely as not, that the hole in the ulnar artery was due to an event not reasonably foreseeable?  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment provided. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran  has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


